Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 10-12 are  rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by 2008319607 as cited by applicant.

2008319607 discloses  door control arrangement for motor vehicle with at least one vehicle side having a first and second door, door control arrangement comprising motor to provide motorized door function in second door, a control device configured to operate motor, connected to motor via conductor element  and configured to be proved in first door and to control at least one door function of fist door, see paragraphs 18-20 , figs 1 and 2 , one main control unit MS is proved on at least one vehicle side front door 1 of vehicle side, main control unit MS controls window lift function of front door 1 , main control provided control potential to switching device S via connection W, switching S connects supply voltage terminal U to slave electronic control system SL depending on control potential, , motor of second drive 21 is connected to slave control system SL which cannot be woken up automatically and can only be woken up by main electronic control system MS from sleep mode to operational mode ( equivalent to control unit of present application controlling motor current of motor in rear door via electric conductor elements). There for solution claimed in substantially same as one disclosed in 2008319607. 
Allowable Subject Matter

Claims 1-7  and 13 are allowable , motor vehicle with front and rear door , wherein rear door an motor configured  to provide motorized door function  and to operate motor a control unit is proved , which is connected to motor via conductor elements to transfer motor current, the control unit arranged in front door and also control as lest one door function of front door, wherein control unit adjusts a switching rate by which control unit switches motor current as function of currently selected receiving frequency of a radio receiver of motor vehicle . 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846